May 20, 2013

 

Dee Balch

Chief Financial Officer

TNP Strategic Retail Trust, Inc.

4695 MacArthur Court, Ste. 1100

Newport Beach, CA 92660

 

RE: Accounting Transition; Terms of Separation

 

Dear Ms. Balch:

 

The recent decision by TNP Strategic Retail Trust, Inc. (the “REIT”) to
transition its accounting functions and duties to Glenborough LLC will result in
changes in the required staffing levels at the REIT. Based on discussions that
have taken place between you and the Board of Directors, the parties have
concluded that this will affect your continued employment with the REIT. We
believe, however, that you are vital to the successful transition of certain job
functions (the “Transition”), as outlined in more detail below. In consideration
of your staying with the REIT as its Chief Financial Officer (or an alternative
position designated by the REIT) until the earlier to occur of (i) August 15,
2013, or (ii) the filing of the REIT’s second quarter 2013 10Q with the SEC
(your “Employment Termination Date”), we offer you severance and incentive pay
as outlined below.

 

We expect you to continue your employment with the REIT and to conduct business
in the normal course and cooperate with the REIT and its authorized agents in
connection with the Transition, including, without limitation, the performance
of the following tasks: (i) you will certify the REIT’s first quarter 2013 10Q
and assist with the filing of same with the SEC; (ii) you will assist the REIT
and its authorized agents with the April 2013 close of the books; (iii) you will
assist the REIT and its authorized agents with the accounting transition and
system migration; and (iv) you will assist the REIT and its authorized agents
with the preparation of the REIT’s second quarter 2013 10Q; provided, however,
you will not be required to certify the second quarter 2013 10Q. We expect you
to satisfactorily perform these responsibilities through your Employment
Termination Date. As further consideration for the payments outlined hereunder,
following your Employment Termination Date until December 31, 2013, you will
from time to time respond to questions/inquiries with regard to past REIT
accounting issues to the extent reasonably requested by the REIT.

 

The REIT will include in your final paycheck the amount of your unused PTO. You
agree that you will not utilize more than two (2) PTO days off for vacation
prior to the Employment Termination Date, so as to be available to effectively
assist in the transition duties outlined above.

 

 

 



 

Provided that the REIT’s Q1, 2013 10Q is filed with the SEC on or before May 20,
2013, and you have certified the same in your role as CFO of the REIT, you will
be paid a performance bonus of $50,000 upon the filing of the Q1 2013 10Q.
Provided you have met your obligations hereunder through June 30, 2013, as
determined by the REIT in its reasonable discretion, you will be paid an interim
incentive bonus of $50,000, payable on June 30, 2013. Provided you have met your
obligations hereunder through your Employment Termination Date, as determined by
the REIT in its reasonable discretion, and contingent upon the receipt of a
signed Release back from you, the REIT will pay you severance pay in the amount
of $50,000.00, payable within ten (10) days following the receipt of the signed
Release, which can be signed and returned by you no earlier than the Employment
Termination Date. Your failure to meet your obligations hereunder through the
Employment Termination Date could result in the reduction and/or elimination of
the incentive bonus and/or severance amounts.

 

Sums payable hereunder are in addition to your regular base wages and are
subject to all applicable tax withholding.

 

The terms contained herein are applicable only if you meet your obligations set
forth herein. This does not and shall not create a contract of employment. Your
employment relationship with the REIT is an ‘at will’ employment relationship.

 

Please contact me if you have any questions about this matter.

 

 

Sincerely,

TNP Strategic Retail Trust, Inc,

a Delaware corporation

 

By: /s/ Phillip Levin                                            

Its: Chairman of Audit Committee                    

 

ACCEPTED AND AGREED:

 





/s/ Dee Balch   5/20/13 Dee Balch   Date



 

 



 

 

